department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no mar se tep e t4 legend taxpayer a financial_institution a ira x amount a date dear this is in response to your request received date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 of the code was due to a medical_condition that impaired his ability to stand and walk for extended periods taxpayer a states that this medical_condition was due to an injury to his left foot in late sustained while roofing an outdoor storage shed taxpayer a represents that in late he was aware of recent losses in ira x which triggered his decision to remove amount a from ira x and find another ira with a higher rate of return taxpayer a represents that while it was his intention to weigh the relative merits of other iras and rollover amount a within the 60-day period his page of medical_condition worsened during the 60-day period following date effectively preventing him from doing so amount a currently remains in taxpayer a’s savings account based on these facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject page of to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you have not presented evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your inability to timely roll over amount a or any portion thereof to an ira you have stated that despite the progressive nature of your medical_condition you were physically able to visit your financial advisor in late deposit the distribution check you received on date in your savings account visit other financial advisors subsequent to the termination of your relationship with your to original financial advisor at financial_institution a and visit a doctor on obtain a diagnosis of and treatment for your medical_condition furthermore you stated that your failure to timely rollover amount a to an ira within the required 60-day period could be attributed to your uncertainty over which financial advisor to trust the state of the stock market in early and other reasons unrelated to your medical_condition finally you declined to respond to a request from the service for additional documentary_evidence supporting your assertion that your medical_condition effectively prevented you from timely rolling over amount a therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount a from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of if you wish to inquire about this ruling please contact between a m and p m at _ se t ep ra t4 please address all correspondence to id weekdays sincerely yours ff a manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
